Citation Nr: 1128032	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-06 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a service-connected cervical strain, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to April 1993.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review. 

A hearing was held in August 2008, at the Pittsburgh RO, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2010) and who is rendering the determination in this case.  A transcript of the testimony is in the claims file.

In November 2008, the Board remanded this claim for further procedural and evidentiary development.  The instructed actions have been completed, and the Veteran's claim has been returned to the Board for further appellate proceedings.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran's service-connected cervical strain has been evaluated 10 percent disabling as per 38 C.F.R. § 4.71(a), Diagnostic Code 5237.  The November 2008 Board remand instructed that the Veteran was to be afforded a VA examination to determine the manifestations and severity of his service-connected cervical strain.  To this end, the November 2008 Board remand specifically stated that "Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed."  

The March 2010 VA examination report reflects that the VA examiner reviewed the Veteran's pertinent VA outpatient treatment records, interviewed the Veteran and performed a physical examination, to include range of motion testing as well as detailed motor, sensory and reflex examinations.  However, in this case, it is unclear whether the Veteran has degenerative joint disease and/or degenerative disc disease of the cervical spine, and, if so, whether symptoms associated with such disorders may be distinguished from those resulting from the service-connected cervical strain.  

During the Veteran's service, an April 1989 CT scan revealed no bony abnormalities, but the examiner noted "there is possibly a slight herniation of the disc at C7 - T1."  See an April 1989 Report of a Medical Board at the Naval Hospital in Jacksonville, Florida.  Also, an October 1989 MRI report showed "several Schmorl's nodes with no evidence of bony abnormality."  Moreover, on a July 1992 Chronological Record of Medical Care, an examiner assessed "cervical strain" and ordered x-rays of the cervical spine which were conducted two days later.  On the x-ray report, it was noted that the attending physician's impression was "[degenerative joint disease (DJD)] cervical spine" but the x-ray report itself reflected findings including "no compression [fracture] or DJD".  Likewise, since the Veteran's separation from service, x-ray testing revealed a "normal cervical spine" at the January 2006 and March 2010 VA examinations; however, the VA examiners both diagnosed degenerative disc disease of the cervical spine.  See the January 2006 and March 2010 VA examination reports.  Upon remand, the VA examiner should reconcile these conflicting reports.  

The March 2010 VA examination report also reflects the Veteran's reports that his service-connected cervical strain results in pain which radiates down both arms and into his "pinky" and "ring" fingers.  Upon physical examination, the VA examiner stated that the Veteran demonstrated a positive Tinel's sign, bilaterally.  Such neurologic manifestations of a service-connected disability may be separately compensable under Note (1) of the General Rating Formula for Diseases and Injuries of the Spine (38 C.F.R. § 4.71(a), Diagnostic Codes 5235 - 5243).  See also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

However, concerning these objective neurologic symptoms, the Board notes that the Veteran has a history of shoulder and arm pain.  A May 2005 electromyography (EMG) study reflects diagnoses of mild left carpal tunnel syndrome, mild left ulnar mononeuropathy and possible rotator cuff tendonitis.  See a May 2005 EMG study.  An EMG study was not completed in connection with the March 2010 VA examination.  The Board notes that service connection is not in effect for either carpal tunnel syndrome or a shoulder condition but only for cervical strain.  The Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curium), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, there is no medical evidence of record which attempts to differentiate between neurologic symptomatology possibly attributable to the Veteran's service-connected cervical strain and his nonservice-connected carpal tunnel syndrome and rotator cuff tendonitis.  Upon remand, the VA examiner will be requested to perform the necessary testing, to specifically include an EMG study, and to make such a distinction, if possible, in order to properly evaluate the severity and manifestations of the Veteran's service-connected cervical strain.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected cervical strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including an EMG study, an MRI, a CT scan or x-rays, if such are necessary for the examiner to address the current severity of the service-connected cervical strain and to differentiate between symptoms of other nonservice-connected conditions.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), the Veteran's complete VA claims file must be made available to and reviewed by the examiner.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, to include range of motion testing.  

The VA examiner is instructed to specifically discuss whether the Veteran has degenerative disc disease and/or degenerative joint disease of the cervical spine.  If degenerative disc disease or degenerative joint diseas of the cervical spine cannot be diagnosed, such should be specifically ruled out.  Also, the VA examiner is instructed to reconcile the current test results with those performed in April 1989, October 1989 and July 1992.  Further, the VA examiner must reconcile the January 2006 and March 2010 VA examiner's diagnoses of degenerative disc disease of the cervical spine with the corresponding x-ray reports reflecting a normal cervical spine.  

The examiner is also requested to determine whether the service-connected cervical strain results in weakness, fatigability, incoordination, or pain on movement and, if possible, the determinations should be expressed in terms of the degree of functional loss due to any weakened movement, excess fatigability, incoordination, or pain on increased use and during flare-ups.  

Additionally, to the extent practicable, the examiner should attempt to distinguish between symptoms possibly associated with the Veteran's service-connected cervical strain and any nonservice-connected condition(s), to include mild left carpal tunnel syndrome, mild left ulnar mononeuropathy and possible rotator cuff tendonitis as per the May 2005 EMG study.  If such differentiation cannot be made, the examiner should so state.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on the claim.  38 C.F.R. § 3.655 (2010).  

2.  Thereafter, the AMC/RO should readjudicate the issue on appeal.  If the issue on appeal remains denied, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


